856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell Lee EPPS, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 88-7557.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Aug. 23, 1988.Rehearings Denied Feb. 10, 1989.

Russell Lee Epps, appellant pro se.
Mary Ellen Barbera, Office of Attorney General, for appellees.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Russell Lee Epps seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Epps v. State of Maryland, C/A No. 86-3364-B (D.Md. Jan. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.